Title: From George Washington to William Heath, 24 August 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Haverstraw 24th August 1781
                        
                        You will please to furnish the Teams required by the Qr Mr General without a moments delay—These same teams,
                            or some others, may reach you in time to answer the purposes you speak of. I am halted for want of them, and have my
                            movements, the success of which depends absolutely upon celerity, impeded.
                        Colo. Smith will apply for a party to assist the transportation at the Ferry, which I desire may be furnished
                            immediately. With Esteem and Regard I am Dear Sir Yr most obt and hble servt
                        
                            Go: Washington
                        
                    